Citation Nr: 1622009	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected sleep apnea or major depressive disorder.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea or major depressive disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea or major depressive disorder.

4.  Entitlement to service connection for a gastrointestinal disability, claimed as a hiatal hernia, to include as secondary to service-connected sleep apnea or major depressive disorder.

5.  Entitlement to an increased rating in excess of 70 percent for a major depressive disorder.

6.  Entitlement to an increased rating in excess of 50 percent for sleep apnea.

7.  Entitlement to an earlier effective date, prior to May 26, 2012, for entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to an earlier effective date, prior to May 26, 2012, for basic eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 1987 and from April 1989 to November 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, hypertension, and a gastrointestinal disability; increased ratings for a major depressive disorder and sleep apnea; and earlier effective dates for entitlement to a TDIU and basic eligibility for Dependents' Educational Assistance are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's insomnia is related to service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for insomnia have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2015).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).

The Board has considered all evidence of record as it bears on the question of service connection.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran essentially claims that he developed insomnia related to a service-connected disability.  The Veteran currently is service connected for sleep apnea and a psychiatric disability, specifically major depressive disorder.  In an August 2015 VA sleep examination report, a VA examiner indicated that the Veteran had difficulty sleeping due to an insomnia condition that was unrelated to service-connected sleep apnea.  However, in an August 2015 VA psychiatric examination report, a VA examiner listed insomnia as a symptom of service-connected major depressive disorder.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's diagnosed insomnia is related to service-connected major depressive disorder.  Therefore, service connection for insomnia is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for insomnia is granted.  


REMAND

An August 2015 rating decision denied an increased rating in excess of 50 percent for sleep apnea; and granted entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance, both effective May 26, 2012.  In December 2015, VA received a notice of disagreement, indicating that the Veteran disagreed with all issues decided in the August 2015 rating decision, to include the denials of an increased rating for sleep apnea, and earlier effective dates for entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that August 2015 notice of disagreement.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

An additional VA psychiatric examination is necessary to determine the severity of the Veteran's major depressive disorder in light of the grant of service connection for insomnia.

For the claims for service connection for diabetes mellitus, hypertension, and a gastrointestinal disability, the Veteran claims that those disabilities were caused or permanently aggravated beyond their normal progression by service-connected sleep apnea and major depressive disorder, to include by medications taken for the psychiatric disorder.  A remand is necessary to provide additional examinations.  

Accordingly, the claims are REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to an increased rating for sleep apnea, and earlier effective dates for entitlement to TDIU and basic eligibility for Dependents' Educational Assistance.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return those issues to the Board.  

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for diabetes mellitus, hypertension, hiatal hernia, and any psychiatric disability.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

3.  Schedule the Veteran for a VA psychiatric examination with a qualified examiner to determine the current severity of the Veteran's major depressive disorder.  The examiner must review the claims file and that review should be noted in the report.  The examiner should note that the Veteran's insomnia has been determined to be related to the service-connected psychiatric disability.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  

4.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed diabetes mellitus.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus was caused by a service-connected psychiatric disability, to include any medication taken to treat that disability and insomnia related to that disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected psychiatric disability, to include any medication taken to treat that disability and insomnia related to that disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus was caused by service-connected sleep apnea?

(e)  Is it at least as likely as not (50 percent or greater probability) that diabetes mellitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected sleep apnea?

5.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed hypertension.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by a service-connected psychiatric disability, to include any medication taken to treat that disability and insomnia related to that disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected psychiatric disability, to include any medication taken to treat that disability and insomnia related to that disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected sleep apnea?

(e)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected sleep apnea?

6.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed gastrointestinal disability.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability was caused by a service-connected psychiatric disability, to include any medication taken to treat that disability and insomnia related to that disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected psychiatric disability, to include any medication taken to treat that disability and insomnia related to that disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability was caused by service-connected sleep apnea?

(e)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected sleep apnea?

7.  Then, readjudicate the claims for service connection for diabetes mellitus, hypertension, and a gastrointestinal disability; and an increased rating for major depressive disorder.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


